         Case 1:21-mj-03689-UA Document 3 Filed 04/12/21 Page 1 of 1


U NIT E D STAT E S DISTRIC T C O U R T
S O U T H E R N DISTRIC T O F N E W Y O RK
                                                         X

 U NIT E D STAT E S O F AM E RIC A,                                      C O NS E NT T O PR O C E E D BY VID E O O R
                                                                         T ELE C O N F E R E N C E
                          -against-
                                                                            -C R-      ( )( )

                                                                                    M A(51 27(o(M
 NAAReAD Da6c                                D efendant(s).
                                                         X

D efendant      \)0movjo \-)ot, viC                             hereby voluntarily consents to
p articipate in the following proce eding via        4ideoconferencing or tele confere ncing:

 v      Initial Appe arance B efore a Judicial O fficer

        Arraignment (Note: If on F elony Information, D efendant Must Sign S eparate W aiver of
        Indictment F orm)

        B ail/D etention H e aring

        Conference B efore a Judicial O fficer




               oe„
D efendant's Signature
                                                                  9
                                                              D efendant's C ounsel's Signature
(Judge may obtain verbal consent on
R ecord and Sign for D efendant)

 "b ultAltlo D Owls                                           Ikinv\o\ culAvvita&K
Print D efendant's. N ame                                     Print C ounsel's N ame



This proce eding was conducted by reliable video or telephone conferencing technology.

April 12, 2021
D ate                                                         U.S. District Judge/U.S. Magistrate Judge
